Exhibit 10.33

DIGITAL REALTY

DEFERRED COMPENSATION PLAN

As Adopted

Effective October 22, 2013



--------------------------------------------------------------------------------

DIGITAL REALTY

DEFERRED COMPENSATION PLAN

WHEREAS, Digital Realty Trust, Inc. (the “Company”) desires to establish an
unfunded deferred compensation plan, effective as of October 22, 2013 (the
“Effective Date”), which provides supplemental retirement income benefits for a
select group of highly compensated management employees through deferrals of
Salary, Bonuses and Commissions.

NOW, THEREFORE, the Company hereby adopts and establishes this Digital Realty
Deferred Compensation Plan, the terms of which are hereinafter set forth.

ARTICLE I

TITLE AND DEFINITIONS

 

1.1 Title. The name of this plan is the “Digital Realty Trust Deferred
Compensation Plan.”

 

1.2 Definitions. Whenever the following capitalized words are used in this Plan,
they shall have the meanings specified below.

 

  a) “Account” shall have the meaning provided in Section 4.1 hereof.

 

  b) “Account Value” shall have the meaning provided in Section 4.3 hereof.

 

  c) “Beneficiary” means the person or persons, including a trustee, personal
representative or other fiduciary, last designated in writing by a Participant
in accordance with procedures established by the Committee to receive the
benefits specified hereunder in the event of the Participant’s death. No
beneficiary designation shall become effective until it is filed with the
Committee. If there is no Beneficiary designation in effect for a Participant,
or if there is no surviving designated Beneficiary, then the benefits specified
hereunder shall be distributed in accordance with the applicable laws of descent
and distribution.

 

  d) “Board” means the Board of Directors of the Company.

 

  e) “Bonus” means any gross annual cash incentive bonus which is awarded by the
Company, the Partnership or any Subsidiary to the Participant.

 

  f) “Change in Control” shall mean the occurrence of any of the following
events:

 

  (i)

A transaction or series of transactions (other than an offering of the Company’s
common stock to the general public through a registration statement filed with
the Securities and Exchange Commission) whereby any “person” or related “group”
of “persons” (as such terms are used in Sections 13(d) and 14(d)(2) of the
Securities Exchange Act of 1934, as amended) (other than the Company, the
Partnership, any of their respective Subsidiaries, an employee benefit plan
maintained by the Company, the Partnership or any of their respective
Subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company and
immediately



--------------------------------------------------------------------------------

  after such acquisition possesses more than thirty-five percent (35%) of the
total combined voting power of the Company’s securities outstanding immediately
after such acquisition; or

 

  (ii) Individuals who, as of the Effective Date, constitute the Board together
with any new director(s) (other than a director designated by a person who shall
have entered into an agreement with the Company to effect a transaction
described in Section 1.2(f)(i) hereof or Section 1.2(f)(iii) hereof) whose
election by the Board or nomination for election by the Company’s stockholders
was approved by a vote of at least a majority of the directors then still in
office who either were directors as of the Effective Time or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; or

 

  (iii) The consummation by the Company (whether directly involving the Company
or indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination, (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case, other than a transaction:

 

  (A) Which results in the Company’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of the entity that, as a result of
the transaction, controls, directly or indirectly, the Company or owns, directly
or indirectly, all or substantially all of the Company’s assets or otherwise
succeeds to the business of the Company (the Company or such entity, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and

 

  (B) After which no person or group beneficially owns voting securities
representing thirty-five percent (35%) or more of the combined voting power of
the Successor Entity; provided, however, that no person or group shall be
treated for purposes of this Section 1.2(f)(iii)(B) as beneficially owning
thirty-five percent (35%) or more of combined voting power of the Successor
Entity solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 

  (iv) Approval by the Company’s stockholders of a liquidation or dissolution of
the Company.

Notwithstanding the foregoing, the transaction or event described in subsection
(i), (ii), (iii) or (iv) shall only constitute a Change in Control if such
transaction also constitutes a “change in control event” (within the meaning of
Code Section 409A). The Committee shall have full and final authority to
determine conclusively whether a Change in Control of the Company has occurred
pursuant to the above definition, the date of the occurrence of such Change in
Control and any incidental matters relating thereto.

 

  g) “Claimant” shall have the meaning set forth in Section 7.6(a) hereof.

 

  h) “Code” means the Internal Revenue Code of 1986, as amended.

 

3



--------------------------------------------------------------------------------

  i) “Committee” shall have the meaning set forth in Section 7.1 hereof.

 

  j) “Company” means Digital Realty Trust, Inc., a Maryland corporation, and its
successors or assigns.

 

  k) “Commission” means any gross cash commission earned by the Participant that
is payable by the Company, the Partnership or any Subsidiary.

 

  l) “Company Account Plan” means any “account balance” nonqualified deferred
compensation plan (within the meaning of Section 409A) maintained by the Company
or any entity constituting a single employer with the Company within the meaning
of Code Section 414(b) or (c).

 

  m) “Compensation” shall include each of Salary, Commission and Bonus.

 

  n) “Disability” means a “disability” within the meaning of Section 409A.

 

  o) “Effective Date” means the date on which the Plan is adopted by the Board.

 

  p) “Election” means any Initial Deferral Election or any Subsequent Plan-Year
Deferral Election.

 

  q) “Election Form” shall have the meaning provided in Section 3.1(d) below.

 

  r) “Eligible Service Provider” means each Employee who is (i) employed by the
Company, the Partnership or any Subsidiary, and (ii) a member of a select group
of management or highly compensated employees of the Company within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA and any regulations
promulgated thereunder.

 

  s) “Employee” means each employee (as defined in accordance with
Section 3401(c) of the Code) of the Company, the Partnership or any Subsidiary
who (i) is a Level 9 (or higher) employee and (ii) whose principal place of
employment with the Company, the Partnership or such Subsidiary is in the United
States.

 

  t) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

 

  u) “In-Service Distribution” means a distribution or distributions of deferred
Compensation, together with any gains or losses credited thereto, made or, in
the case of installment distributions, beginning, in either case, pursuant to an
Election to receive such distribution(s) on a specified date prior to the
occurrence of the Participant’s Separation from Service, death or Disability.

 

  v) “Initial Deferral Election” means a Participant’s valid election, made on
an Election Form, with respect to the deferral of Salary, Commission and/or
Bonus, as applicable, under the Plan, in any case, submitted to the Committee
(or its designee) during such Participant’s Initial Election Period.

 

  w)

“Initial Election Period” means, for each Eligible Service Provider, (i) if the
Employee is an Eligible Service Provider as of the Effective Date, the period
prescribed by the Committee ending no later than December 31, 2013, or (ii) if
the Employee is not an Eligible Service Provider as of the Effective Date, the
period ending thirty (30) days after the date he or she becomes eligible to
participate in any Company Account Plan. For purposes of this Plan, (A) if an
Employee who is not an Eligible Service Provider on the Effective Date first
becomes eligible to participate in any

 

4



--------------------------------------------------------------------------------

  Company Account Plan following the Effective Date, such Eligible Service
Provider’s thirty (30)-day Initial Election Period shall commence on the first
date of eligibility under such other plan, and (ii) if such Eligible Service
Provider cannot or otherwise does not make an Initial Deferral Election under
this Plan by filing a valid Election Form with the Committee prior to the
expiration of such thirty (30)-day period, then such Eligible Service Provider
shall only be permitted to make deferral elections under this Plan during
Subsequent Election Periods. For the avoidance of doubt, Election Forms filed
during an Initial Election Period with respect to any Compensation on or after
the first day of the calendar year in which such Compensation is earned shall
only apply to amounts earned after the date that such Election takes effect or
such later date as may be prescribed in the applicable Election Form (except, to
the extent permitted by Section 409A, with respect to Performance-Based
Compensation in the event that the Committee determines to allow an Eligible
Service Provider to make an election with respect to such Performance-Based
Compensation under Treas. Reg. 1.409A-2(a)(8)).

 

  x) “Investment Alternative” means an investment alternative selected by the
Committee pursuant to Section 3.3(d) hereof.

 

  y) “Participant” means any Eligible Service Provider who makes a valid
Election in accordance with Section 3.1 hereof.

 

  z) “Partnership” means Digital Realty Trust, L.P.

 

  aa) “Payment Date” means the Company’s first regular payroll date to occur
during the month of July.

 

  bb) “Performance-Based Compensation” shall mean “performance-based
compensation” within the meaning of Section 409A.

 

  cc) “Plan” shall mean the Digital Realty Deferred Compensation Plan set forth
herein, as may be amended from time to time.

 

  dd) “Plan Year” means the calendar year.

 

  ee) “Reallocation Form” means a form (which may be in paper or electronic
format) prescribed by the Committee and made available to Participants that
Participants may use to reallocate their Accounts amongst available Investment
Alternatives and/or to specify the allocation of future deferrals amongst
available Investment Alternatives.

 

  ff) “Salary” means an Employee Participant’s gross base salary paid by the
Company, the Partnership or any Subsidiary.

 

  gg) “Section 409A” shall have the meaning provided in Section 8.2 below.

 

  hh) “Separation from Service” means a “separation from service” (within the
meaning of Section 409A) from the Company and all persons who, together with the
Company, constitute the “service recipient” within the meaning of Section 409A
and Treas. Reg. 1.409A-1(h).

 

  ii) “Specified Employee” shall mean any Participant who is, or was at any time
during the twelve (12)-month period ending on the Company’s “specified employee
identification date,” a “specified employee” of the Company (each within the
meaning of Section 409A).

 

5



--------------------------------------------------------------------------------

  jj) “Specified Employee Payment Date” shall have the meaning provided in
Section 6.2 below.

 

  kk) “Subaccount” shall mean any subaccount of an Account described in
Section 4.1 below.

 

  ll) “Subsequent Election Period” means one or more periods after an Eligible
Service Provider’s Initial Election Period during which such Eligible Service
Provider may make a Subsequent Plan-Year Deferral Election, which period(s)
shall be prescribed by the Committee and shall end no later than December 31st
of the year preceding the year in which any Compensation subject to such
election is earned, provided, that the Committee may, in its discretion, provide
that such election period(s) with respect to any Compensation that constitutes
Performance-Based Compensation shall end no later than the date that is at least
six (6) months before the end of the applicable performance period in which such
Compensation that constitutes Performance-Based Compensation subject to such
election is earned (June 30th for any calendar-year performance period).

 

  mm) “Subsequent Plan-Year Deferral Election” means a Participant’s valid
election, made on an Election Form, with respect to the deferral of Salary,
Commission and/or Bonus, as applicable, under the Plan, in any case, submitted
to the Committee (or its designee) during any Subsequent Election Period.

 

  nn) “Subsidiary” means a corporation, association or other business entity of
which fifty percent (50%) or more of the total combined voting power of all
classes of capital stock is owned, directly or indirectly, by the Company or the
Partnership, including (i) any such Subsidiary owned by one or more Company or
Partnership Subsidiaries or by the Company or the Partnership together with one
or more Company or Partnership Subsidiaries, (ii) any partnership or limited
liability company of which fifty percent (50%) or more of the capital and
profits interests are owned, directly or indirectly, by the Company, the
Partnership or by one or more Company or Partnership Subsidiaries or by the
Company or the Partnership together with one or more Company or Partnership
Subsidiaries, and (iii) any other entity not described in clauses (i) or
(ii) above of which fifty percent (50%) or more of the ownership and the power,
pursuant to a written contract or agreement, to direct the policies and
management or the financial and the other affairs thereof, are owned or
controlled by the Company, the Partnership, one or more other Company or
Partnership Subsidiaries or the Company or the Partnership together with one or
more Company or Partnership Subsidiaries.

 

  oo) “Trust” shall mean a “rabbi trust” satisfying the model trust conditions
described in Treas. Rev. Proc. 92-64 and any subsequent Internal Revenue Service
guidance affecting the validity of such ruling.

 

  pp) “Unforeseeable Emergency” shall mean an “unforeseeable emergency” within
the meaning of Section 409A.

ARTICLE II

ELIGIBILITY AND PARTICIPATION

 

2.1

Eligibility. Employees shall be eligible to participate in the Plan as of the
date on which any such individual qualifies as an Eligible Service Provider,
subject to the terms and conditions of the Plan, including without limitation,
restrictions as to the timing of Initial Deferral Elections. If a Participant
receives a distribution of any portion of such Participant’s Account pursuant to
Section 6.1(e) hereof, such Participant shall cease to be an Eligible Service
Provider for purposes

 

6



--------------------------------------------------------------------------------

  of making deferrals following such distribution unless and until re-designated
by the Committee as an Eligible Service Provider.

 

2.2 Participation. An Eligible Service Provider shall become a Participant in
the Plan by submitting a valid Election to the Committee (or its designee) in
accordance with Section 3.1 hereof.

ARTICLE III

DEFERRAL ELECTIONS; INVESTMENT ELECTIONS

 

3.1 Elections to Defer Salary, Commission and/or Bonus.

 

  a) Initial Deferral Election. Each Eligible Service Provider shall be
permitted to make an Initial Deferral Election during the Initial Election
Period applicable to such Eligible Service Provider by submitting to the
Committee (or its designee) an Election Form on or prior to the last day of such
Eligible Service Provider’s Initial Election Period. If an Employee’s Initial
Election Period expires prior to the time at which such Employee becomes an
Eligible Service Provider under this Plan (whether due to prior eligibility
under a Company Account Plan or otherwise), then such Employee shall not be
permitted to defer any Compensation under this Plan until the first Subsequent
Election Period occurring on or after the date on which such Employee becomes an
Eligible Service Provider under this Plan (including any such Subsequent
Election Period that coincides with the period which would have constituted such
Eligible Service Provider’s Initial Deferral Period under this Plan, but for
such individual’s prior eligibility under a Company Account Plan). If a
Subsequent Plan-Year Deferral Election is not made with respect to any
subsequent Plan Year under this Article III, an Eligible Service Provider’s
Compensation with respect to such subsequent Plan Year will not be deferred
under the Plan.

 

  b) Subsequent Plan-Year Deferral Elections. Each Eligible Service Provider
shall be permitted to make a Subsequent Plan-Year Deferral Election in any
Subsequent Election Period during which such individual remains an Eligible
Service Provider by submitting to the Committee (or its designee) an Election
Form on or prior to the last day of the applicable Subsequent Election Period.
Elections contained in a Subsequent Plan-Year Deferral Election shall apply only
to Compensation earned in the Plan Year following the year in which such
Subsequent Plan-Year Deferral Elections are made (or, to the extent permitted by
the Committee in its discretion, with respect to any Compensation that
constitutes Performance-Based Compensation, during the Plan Year in which such
Subsequent Plan-Year Deferral Elections are made, provided that such Elections
are made more than six (6) months prior to the end of the applicable performance
period) and shall, in no event, modify the terms or conditions of deferrals or
the time or form of distributions subject to prior Elections that have
previously become irrevocable. If an Eligible Service Provider’s Initial
Election Period occurs, in part or in whole, during any period which would
constitute a Subsequent Election Period for such Eligible Service Provider had
it occurred after such Eligible Service Provider’s Initial Election Period, then
such Eligible Service Provider shall, as determined in the sole discretion of
the Committee, be permitted to make either (i) a single Election with respect to
amounts covered by both the Initial and Subsequent Plan-Year Deferral Elections,
or (ii) separate Initial and Subsequent Plan-Year Deferral Elections with
respect to amounts deferrable and/or distributable under each such Election, in
either case, by timely submitting the appropriate Election Form(s) to the
Committee (or its designee).

 

  c)

Re-Deferral Elections. Participants may re-defer amounts previously deferred
under an Initial or Subsequent Plan-Year Deferral Election up to one time per
Plan Year by completing and submitting to the Committee a new Election Form in
accordance with any rules or policies issued by the Committee with regard to
such re-deferrals, provided, however, that (i) such re-deferral

 

7



--------------------------------------------------------------------------------

  elections may only be made prior to such time as a Participant ceases to be an
Employee, (ii) any such re-deferral must be made at least one (1) year prior to
the first date on which any amounts subject to the re-deferral Election would
otherwise be paid, absent such re-deferral, (iii) such re-deferral election
shall not take effect until at least twelve (12) months after the date on which
the re-deferral election is made, (iv) the payment with respect to which such
re-deferral election is made must be deferred for an additional period of not
less than five (5) years from the date such payment would otherwise have been
paid, and (v) any such re-deferral must be timely submitted to the Committee (or
its designee) on a form (which may be in paper or electronic format) prescribed
by the Committee.

 

  d) Election Forms. Participants shall effectuate Elections (and any
re-deferral Elections) by completing and submitting to the Committee (or its
designee) a deferral election form (which may be in paper or electronic format)
prescribed by the Committee (such form, an “Election Form”) in which
Participants specify, at a minimum:

 

  (i) subject to Section 3.1(f) hereof, the levels and types of Compensation to
be deferred under the Election;

 

  (ii) the distribution event with respect to the Compensation deferred under
the Election, which may include: (i) an In-Service Distribution, (ii) the
Participant’s Separation from Service, (iii) the Participant’s death or
Disability, and/or (iv) a Change in Control;

 

  (iii) to the extent that the Participant elects to receive an In-Service
Distribution, subject to Article VI below, the specified year, if any, during
which such In-Service Distribution shall be made (if a lump-sum) or begin (if
installments);

 

  (iv) the form of payment applicable to distributions of the Participant’s
Account or Subaccount, which may be either lump-sum or up to ten
(10) installments; and

 

  (v) subject to Section 3.3 hereof, the allocation of deferred Compensation
and/or earnings thereon amongst available Investment Alternatives in accordance
with the terms of the Plan.

 

  e) Priority of Distributions. Of the distribution events specified by a
Participant in an applicable Election Form, the first such distribution event to
occur shall govern the distributions of the amounts subject to such Election and
distributable on such distribution event. For the avoidance of doubt, if a
Participant experiences a Separation from Service, dies, or experiences a
Disability, or a Change in Control occurs, in any case, prior to the completion
of any In-Service Distribution installment payments which have commenced prior
to such Separation from Service, death, Disability or Change in Control, as
applicable, amounts subject to such In-Service Distribution Election shall
continue to be distributed in installments in accordance with Section 6.1(a)
hereof.

 

  f)

Deferral Amounts. The Plan shall only be effective with respect to, and Eligible
Service Providers may only elect to defer, Compensation earned on or after
January 1, 2014. Notwithstanding the foregoing, with respect to any Employee who
is not an Eligible Service Provider as of the Effective Date and first becomes
eligible to participate in any Company Account Plan following the Effective
Date, such Eligible Service Provider may only elect to defer Compensation earned
on or after the date on which such Initial Deferral Election takes effect or
such later date as may be prescribed by the Company in the applicable Initial
Deferral Election form. Participants may, but are not required to, defer any or
all of (i) Salary, (ii) Bonuses and/or (iii) Commissions as prescribed in the
applicable Election Form. For the avoidance of doubt,

 

8



--------------------------------------------------------------------------------

  Eligible Service Providers are not required to defer any Compensation under
the Plan, and do so solely at their own election.

 

  g) Deferrals Irrevocable. Any Election to defer any Compensation that has not
been revoked in a writing submitted to the Committee on or prior to the last day
of the applicable Initial or Subsequent Election Period, as applicable, shall be
irrevocable with respect to such Compensation. If an Eligible Service Provider
fails to make a timely Election for any reason, then the Eligible Service
Provider shall not be permitted to defer any Compensation under the Plan until
the next Subsequent Election Period (unless a prior Election remains in effect
with respect to such Participant’s Compensation, in which case such prior
Election shall control).

 

  h) Deferral Effectiveness; Termination. Elections covering Compensation shall
be effective with respect to amounts earned during the first pay period
beginning after the end of the Initial or Subsequent Election Period in which
such Elections are made or such later date as may be prescribed by the Committee
or in the applicable Election Form (except, to the extent permitted by
Section 409A, with respect to Performance-Based Compensation in the event that
the Committee determines to allow an Eligible Service Provider to make an
election with respect to such Performance-Based Compensation under Treas. Reg.
1.409A-2(a)(8)). Any Subsequent Plan-Year Deferral Election that is not revoked
in a writing submitted to the Committee (or its designee) on or prior to the
last day of the applicable Subsequent Election Period, shall be irrevocable with
respect to amounts earned during the deferral period covered by such Subsequent
Election Period.

 

3.3 Investment Elections.

 

  a) Initial Allocation. Each Participant shall designate in the first Election
Form filed with the Committee (or its designee) by such Participant, the initial
allocation of such Participant’s deferred Compensation and any earnings thereon
amongst the Investment Alternatives available under the Plan, which allocation
shall be designated in increments of whole integral percentage points. As
determined by the Committee in its sole discretion, Participant allocation
elections may either be individualized by Subaccount (if any) or may apply
generally to all Subaccounts (if any) comprising a Participant’s Account. If a
Participant fails to elect Investment Alternatives under this Section 3.3(a)
with respect to some or all of such Participant’s Account balance or fails to
elect a new Investment Alternative following the elimination of an Investment
Alternative in which any portion of such Participant’s Account is notionally
invested (as provided under Section 3.3(d) below), such Participant shall be
deemed to have elected a notional investment in a money-market or similar
account selected by the Committee with respect to such amounts.

 

  b) Subsequent Plan-Year Deferral Elections. Each Participant who makes a
Subsequent Plan-Year Deferral Election (following any prior Election) may elect
to allocate Compensation and any earnings thereon arising under such Subsequent
Plan-Year Deferral Election in the same manner or differently from allocations
designated in the preceding Election Form, as indicated by the Participant in
the Election Form applicable to such Subsequent Plan-Year Deferral Election.

 

  c)

Reallocation. Each Participant may reallocate such Participant’s Account balance
(including any earnings thereon) in whole integral percentage points amongst the
available Investment Alternatives, as often as daily, by submitting a form
(which may be in paper or electronic format) prescribed by the Committee to the
Committee (or its designee) indicating the extent to which such reallocation
applies to (i) any existing Account balances, and (ii) any future Compensation
deferrals and earnings thereon. Account reallocations made in accordance with
this Section 3.3(c) shall take effect no later than the first business day
following the business day on which a

 

9



--------------------------------------------------------------------------------

  valid reallocation form is received by the Committee (or its designee), unless
received by the Committee after 1:00 p.m. (PST), in which case such
reallocations shall take effect no later than the second business day following
the business day on which a valid reallocation form is received by the Committee
(or its designee).

 

  d) Investment Alternatives. The Investment Alternatives amongst which
Participants shall be eligible to allocate and reallocate their Account
balances, future deferrals and earnings on any of the foregoing shall be
selected by the Committee. The Committee may from time to time change the
available Investment Alternatives, either by eliminating existing Investment
Alternatives, adding new Investment Alternatives, or both, provided, however,
that no such change of available Investment Alternatives shall be made with
retroactive effect. The Committee shall communicate any such changes in
available Investment Alternatives to Participants as soon as reasonably
practicable once known to the Committee.

 

  e) Notional Investments. Allocation of Participants’ Accounts amongst the
Investment Alternatives shall be for purposes of tracking notional gains and
losses on such amounts and shall create no obligation on the part of the
Company, any Trust (or trustee thereof) or any other party to make any actual
investments in such Investment Alternatives, whether in accordance with
Participant allocations or otherwise. The Company or the Trust (if any) may,
however, in its sole discretion, invest as it deems appropriate in one or more
of the Investment Alternatives.

ARTICLE IV

ACCOUNTS

 

4.1. Accounts. The Committee shall establish and maintain (or cause to be
established and maintained) a hypothetical bookkeeping account for each
Participant for purposes of reflecting Compensation deferred by such Participant
and any notional gains or losses thereon generated by the Investment
Alternatives in which such bookkeeping account is notionally invested, as
provided herein. The Committee may, in its sole discretion, create (or cause to
be created) one or more Subaccounts under any Participant Account to reflect
amounts which may be subject to different distribution schedules or otherwise as
necessary or convenient to the administration of the Plan (such hypothetical
accounts, together with any Subaccounts thereunder, the “Accounts”). Except as
expressly provided in Section 6.3 hereof (with regard to the Trust), neither the
Plan nor any of the Accounts established hereunder shall hold any actual
investments, funds or assets or shall give any Participant or Beneficiary any
right, interest or claim in any particular asset of the Company or any Trust,
other than that of a general, unsecured creditor.

 

4.2 Crediting of Accounts. All Compensation properly deferred by Participants
shall be credited to the Participants’ respective Accounts no later than the
third business day following the date on which such deferred Compensation would
otherwise have been paid to the deferring Participant.

 

4.3 Account Valuation; Statements. The Participants’ Accounts shall be valued
periodically, but no less often than monthly, taking into account any increase
or decrease in the value of the Investment Alternatives in which such Accounts
are notionally invested (the “Account Value”). No less frequently than
quarterly, statements of such Account valuations shall be made available to
Participants either electronically or in a paper format under procedures
established by the Committee (or its designee).

 

10



--------------------------------------------------------------------------------

ARTICLE V

VESTING

 

5.1 Compensation; Earnings. Subject to Section 8.5 below, all Compensation
deferred by Participants under this Plan and any notional gains thereon shall be
fully vested at all times, except that all such amounts shall be subject to
reduction resulting from notional losses generated by Investment Alternatives in
which such amounts are notionally invested in accordance with Participant
Elections.

ARTICLE VI

DISTRIBUTIONS

 

6.1. Distribution of Benefits. Participants’ Accounts (or Subaccounts) shall be
distributed to Participants in accordance with this Section 6.1 based on the
distribution event(s) specified in the applicable Election Form. At the time a
Participant elects to defer amounts hereunder, such Participant shall make an
election with respect to the form of payment of such deferrals, in accordance
with the requirements set forth below or as otherwise provided by the Committee,
by filing an Election Form with the Committee. Lump-sum distributions shall be
calculated based on the Account (or Subaccount) Value as of the most recent
date, prior to the distribution, on which such Account (or Subaccount) Value was
determined in accordance with Section 4.3 above. With respect to any designation
of installment payment distributions, (i) payments shall begin on the initial
applicable Payment Date or Change in Control date described in Sections 6.1(a)
through (d) below and shall continue to be paid on each succeeding Payment Date
until fully paid in accordance with such Election, and (ii) on each such
distribution date, the Participant shall receive a portion of the Account (or
Subaccount) Value allocable to such designation multiplied by a fraction, the
numerator of which equals one and the denominator of which equals the number of
installment payments remaining, including the payment subject to such
calculation. Each such installment payment shall be calculated using the Account
(or Subaccount) Value as of the most recent date, prior to such distribution, on
which such Account (or Subaccount) Value was determined in accordance with
Section 4.3 above. If no distribution election is made as to the form of payment
or if the aggregate Account Value determined as set forth above as of the
initial Payment Date or Change in Control date, as applicable, is less than
$50,000, the distribution shall be in the form of a lump sum. This Section 6.1
shall be applied in a manner consistent with the provisions of Section 3.1(e)
hereof.

 

  a) In-Service Distributions. With respect to Elections to receive an
In-Service Distribution, a Participant may elect to receive his or her Account
or Subaccount (determined on a Plan Year basis) in (i) two (2) to ten
(10) annual installments as specified by the Committee in an Election Form, or
(ii) a lump sum. Payment shall be made or commence, as applicable, on the
Payment Date that occurs during the specified year of such In-Service
Distribution.

 

  b) Separation from Service. With respect to Elections to commence
distributions upon a Separation from Service, a Participant may elect to receive
his or her Account or Subaccount (determined on a Plan Year basis) in (i) two
(2) to ten (10) annual installments as specified by the Committee in an Election
Form, or (ii) a lump sum. Subject to Section 6.2 below, payment shall be made or
commence, as applicable, on the Payment Date that occurs in the calendar year
immediately following the calendar year in which the Participant incurs a
Separation from Service.

 

  c)

Death; Disability. With respect to Elections to commence distributions upon a
Participant’s death or Disability, a Participant may elect to have his or her
Account or Subaccount (determined on a

 

11



--------------------------------------------------------------------------------

  Plan Year basis) paid to his or her Beneficiary in (i) two (2) to ten
(10) annual installments as specified by the Committee in an Election Form, or
(ii) a lump sum. Payment shall be made or commence, as applicable, on the
Payment Date that occurs in the calendar year immediately following the calendar
year in which the Participant’s death occurs or the Participant incurs a
Disability, as applicable.

 

  d) Change in Control. With respect to Elections to commence distributions upon
a Change in Control, a Participant may elect to receive his or her Account or
Subaccount (determined on a Plan Year basis) in (i) two (2) to ten (10) annual
installments as specified by the Committee in an Election Form, or (ii) a lump
sum. Payment shall be made or commence, as applicable, upon, or as soon as
practicable after, the consummation of a Change in Control, based on the Account
Value most recently determined prior to such distribution in accordance with
Section 4.3 above.

 

  e) Unforeseeable Emergency. If a Participant experiences an Unforeseeable
Emergency, the Committee may, in its sole discretion, permit an early
distribution of that portion of such Participant’s Account reasonably necessary
to satisfy the emergency need giving rise to the Unforeseeable Emergency,
including any taxes or penalties reasonably anticipated to result from such
distribution and taking into consideration any funds that may become available
as a result of the termination of such Participant’s existing Election(s) in
connection with such distribution, as described below. If the Participant’s
Account is comprised of one or more Subaccounts, the Committee shall determine,
in its sole discretion, from which Subaccount such funds shall be distributed.
If a Participant takes a distribution pursuant to this Section 6.1(e), such
Participant’s existing deferral Election shall immediately terminate with regard
to Compensation not yet earned at the time of such distribution and the
Participant shall only be eligible to make future Elections under the Plan as
determined by the Committee, in its sole discretion and in accordance with
Section 409A.

 

6.2 Specified Employees. Notwithstanding anything in this Plan or any Election
Form to the contrary, with respect to any Participant who is a Specified
Employee at the time of such Participant’s Separation from Service, as
determined in the sole discretion of the Committee, the distribution of such
Participant’s Account (and all Subaccounts) upon such Separation from Service
shall, to the extent required so as not to result in a prohibited distribution
under Section 409A(a)(2)(B)(i) of the Code, be delayed until the date which is
six (6) months and one (1) day after the date on which such Separation from
Service occurs (such delayed payment date, the “Specified Employee Payment
Date”), provided, however, that to the extent that all or any portion of such
Participant’s Account would have been distributed during the six (6)-month
period following such Separation from Service, whether in a lump sum or
installments, in either case, without regard to such Separation from Service,
such amounts shall continue be distributed in accordance with such schedule
without regard to this Section 6.2, and any remaining balance in such
Participant’s Account shall be distributed on the Specified Employee Payment
Date.

 

6.3 Trust. The Company may, in its sole discretion, establish a Trust for
purposes of allocating funds to satisfy the obligations arising under this Plan.
The rights of Participants and Beneficiaries (if any) with respect to any assets
so held in Trust (if any) shall be governed by the terms and conditions of the
document(s) creating such Trust.

ARTICLE VII

ADMINISTRATION

 

7.1

Administration. This Plan shall be administered by the Compensation Committee of
the Board, which may, in its sole discretion, subject to the express provisions
of this Plan, delegate its duties

 

12



--------------------------------------------------------------------------------

  and responsibilities to a committee comprised of one or more members of the
Board and/or one or more employees of the Company, who shall serve at the
pleasure of the Compensation Committee of the Board to administer the Plan.
Notwithstanding anything to the contrary in this Article VII, (i) the Committee
may appoint a plan administrator and/or other similar agent without taking
formal action pursuant to this Article VII, (ii) the Committee may delegate the
administration of ministerial duties with respect to the Plan to one or more
individuals or sub-committees without taking formal action pursuant to this
Article VII, and (iii) if the Committee makes any such appointment or
delegation, the plan administrator, other agent and or delegate may act within
the scope of its delegated authority without Committee approval of any such act.
Appointees, designees and delegates pursuant to the preceding sentence need not
be employees of the Company or members of the Board. References to the Committee
throughout this Plan shall be understood to refer to the appropriate
administrative body as provided under this Section 7.1 (the “Committee”), and
shall include any appointee, designee or delegate of the Committee, as
appropriate.

 

7.2 Committee Action. The Committee shall act at meetings by affirmative vote of
a majority of the members of the Committee. Any action permitted to be taken at
a meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent is filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant or an Eligible Service Provider. The
chairman, chairwoman or any other member or members of the Committee designated
by the chairman or chairwoman may execute any certificate or other written
direction on behalf of the Committee.

 

7.3 Powers and Duties of the Committee. The Committee, on behalf of the
Participants and their Beneficiaries, shall administer the Plan in accordance
with its terms, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:

 

  a) To designate Employees as Eligible Service Providers;

 

  b) To designate the commencement date of any Subsequent Election Periods;

 

  c) To select and modify Investment Alternatives in accordance with
Section 3.3(d) hereof;

 

  d) To determine the Initial Deferral Period applicable to any Eligible Service
Provider and to determine whether a leave of absence or other break in service
or change in role constitutes a Separation from Service or otherwise affects
eligibility under the Plan;

 

  e) To construe and interpret the terms and provisions of this Plan and to make
all factual determinations relevant to the Plan;

 

  f) To compute the amount and kind of benefits payable to Participants and
Beneficiaries;

 

  g) To maintain all records that may be necessary for the administration of the
Plan;

 

  h) To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as required by law;

 

  i) To make and publish such rules, forms, policies and procedures for the
administration of the Plan as are not inconsistent with the terms hereof;

 

  j)

To appoint a plan administrator, other agent and/or one or more sub-committees
or individuals to assist with the administration of the Plan and to delegate to
them such

 

13



--------------------------------------------------------------------------------

  powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe;

 

  k) To direct and instruct the trustee of the Trust (if the Company establishes
a Trust), to the extent the Company is authorized or required to do so under the
Plan; and

 

  l) To take all actions set forth in this Plan document.

 

7.4 Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which construction
and interpretation shall be final and binding on all parties, including but not
limited to the Company and all Participants and Beneficiaries.

 

7.5 Compensation, Expenses and Indemnity.

 

  a) Compensation. The members of the Committee, including members of any
subcommittee and other individuals providing services in connection with the
administration of this Plan, shall serve without compensation for their services
hereunder.

 

  b) Agents, Advisors and Expenses. The Committee is authorized, at the expense
of the Company, to employ such legal, financial and tax counsel, as well as any
other agents that it deems advisable, to assist in the performance of its duties
hereunder. Expenses and fees incurred in connection with the administration of
the Plan, including without limitation the foregoing, shall be paid by the
Company.

 

  c) Indemnification. To the greatest extent permitted by applicable law, the
Company shall indemnify and hold harmless the Committee and each member thereof,
the Board and any delegate of the Committee who is an Employee against any and
all expenses, liabilities and claims, including without limitation any legal
fees to defend against such liabilities and claims, in each case arising out of
any such individual’s discharge in good faith of responsibilities under or
incident to the Plan, but excluding any expenses and liabilities arising out of
the willful misconduct of any such individual. This indemnity shall be
additional to and not in limitation of any further indemnities that may be
available under insurance purchased by the Company or provided by the Company
under any bylaw, agreement or otherwise.

 

7.6 Disputes.

 

  a) Claimants. A person who believes that he or she is being denied a benefit
to which he or she is entitled under the Plan (hereinafter referred to as
“Claimant”) may file a written request for such benefit with the Committee,
setting forth such Claimant’s claim.

 

  b)

Rendering and Notification of Decision. Upon receipt of a claim, the Committee
shall advise the Claimant that a reply will be forthcoming within ninety
(90) days and shall, in fact, deliver such reply within such period. The
Committee may, however, at its sole discretion, extend the reply period for an
additional ninety (90) days. If the claim is denied in whole or in part, the
Committee shall inform the Claimant in writing, using language calculated to be
understood by the Claimant, setting forth: (i) the specific reason or reasons
for such denial; (ii) the specific reference to pertinent provisions of the
Plan, any Election Form(s) or any other documentation on which such denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation why such
material or such information is necessary; (iv) appropriate information as to
the steps to be taken if the Claimant wishes

 

14



--------------------------------------------------------------------------------

  to submit the claim for review; and (v) the time limits for requesting a
review under Section 7.6(c) hereof.

 

  c) Within sixty (60) days after the receipt by the Claimant of the written
notification described in Section 7.6(b) hereof, the Claimant may make a request
in writing for review of the determination of the Committee. Such request must
be addressed to the Committee. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Committee. If the
Claimant does not request a review within such sixty (60) day-period, he or she
shall be barred and estopped from challenging the Committee’s determination.

 

  d) Within sixty (60) days after the Committee’s receipt of a request for
review, the Committee shall review the request, taking into consideration all
materials presented by the Claimant. The Committee will inform the Claimant in
writing, in a manner calculated to be understood by the Claimant, of its
decision setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of the Plan on which the
decision is based. If special circumstances require that the sixty (60)-day time
period be extended, the Committee will so notify the Claimant and will render
the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.

ARTICLE VIII

MISCELLANEOUS

 

8.1 Unsecured General Creditors. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interest in any specific property or assets of the Company or any Trust. Any and
all of the Company’s assets and the Trust assets (if any) which are attributable
to amounts paid into the Trust by the Company shall be, and remain, the general
unpledged, unrestricted assets of the Company, which shall be subject to the
claims of the Company’s general creditors. The Company’s obligation under the
Plan shall be merely that of an unfunded and unsecured promise of the Company to
pay money in the future, and the rights of the Participants and Beneficiaries
shall be no greater than those of unsecured general creditors. It is the
intention of the Company that the Plan (and the Trust, if any) be unfunded for
purposes of the Code and for purposes of Title I of ERISA.

 

8.2 Section 409A. To the extent applicable, the Plan, all Election Forms and all
other instruments evidencing amounts subject to the Plan shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder, including without limitation, any
such regulations or other guidance that may be issued after the Effective Date
(together, “Section 409A”). Notwithstanding any provision of the Plan, any
Election Form or any other instrument evidencing amounts subject to the Plan to
the contrary, if the Committee determines that any amounts subject to the Plan
may be or become subject to Section 409A, the Committee may adopt such
amendments to the Plan, any Election Form(s) and any other instruments relating
to the Plan, and/or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions as
the Committee determines are necessary or appropriate to (a) exempt such amounts
from Section 409A, or (b) comply with the requirements of Section 409A, in any
case, to preserve the intended tax treatment of the such amounts.

 

15



--------------------------------------------------------------------------------

8.3 Restriction Against Assignment. Except as otherwise provided herein or by
law, no right or interest of any Participant or Beneficiary under the Plan shall
be assignable or transferable, in whole or in part, either directly or by
operation of law or otherwise, including without limitation by execution, levy,
garnishment, attachment, pledge or in any manner; no attempted assignment or
transfer thereof shall be effective, and no right or interest of any Participant
or Beneficiary under the Plan shall be liable for, or subject to, any obligation
or liability of such Participant. When a payment is due under this Plan to a
Participant or Beneficiary who is unable to care for his or her affairs, payment
may be made directly to his or her legal guardian or personal representative.

 

8.4 Withholding. The Company, the Partnership, and their respective Subsidiaries
shall have the authority and the right to deduct, withhold or require a
Participant or Beneficiary to remit to the Company, the Partnership, or one of
their respective Subsidiaries an amount sufficient to satisfy federal, state,
local and foreign taxes (including without limitation any income and employment
tax obligations) required by law to be withheld with respect to amounts payable
under this Plan. Without limiting the generality of the foregoing, (a) for each
Plan Year in which a Participant makes a Deferral under Article III, the
Company, the Partnership or such Subsidiary shall withhold from that portion of
the Participant’s Compensation that is not being deferred, in a manner
determined by the Company, the Participant’s share of FICA and other employment
taxes on such amount, or (b) to the extent permitted by Section 409A, the
Committee may accelerate the payment of Compensation deferred by the Participant
in order to pay such taxes.

 

8.5 Clawback. Notwithstanding any provision in this Plan to the contrary,
amounts paid or payable under this Plan shall, to the extent applicable, be
subject to (a) the provisions of any clawback policy implemented by the Company,
including, without limitation, any claw-back policy adopted to comply with the
requirements of the Dodd-Frank Wall Street Reform and Consumer Protection Act
and any rules or regulations promulgated thereunder, and (b) any other clawback
requirements under applicable law.

 

8.6 Expenses. The expenses of administering the Plan shall be borne by the
Company.

 

8.7 Notices. Any notice required or permitted to be given hereunder to a
Participant or Beneficiary will be properly given if delivered or mailed,
postage prepaid, to the Participant or Beneficiary at his or her last post
office address as shown in the Company’s records. Any notice to the Committee or
the Company shall be properly given or filed upon receipt by the Committee or
the Company at such address as may be specified from time to time by the
Committee. Each individual entitled to a benefit under the Plan must file with
the Company, in writing, his or her post office address and each change of post
office address which occurs between the date of his or her Separation from
Service and the date he or she ceases to be a Participant. Any communication,
statement or notice addressed to such individual at his or her latest reported
address will be binding upon such individual for all purposes of the Plan.

 

8.8 No Right to Continue Service. Nothing in the Plan, any Election Form or any
other instrument evidencing amounts subject to the Plan shall interfere with or
limit in any way the right of the Company, the Partnership or any of their
respective Subsidiaries to terminate any Participant’s employment or services at
any time, nor confer upon any Participant any right to continue in the employ or
service of the Company, the Partnership or any of their respective Subsidiaries.

 

8.9 Amendment, Suspension or Termination. The Board may amend, suspend or
terminate the Plan in whole or in part, at any time; provided, that no
amendment, suspension or termination shall retroactively reduce any amounts
allocated to a Participant’s Account.

 

16



--------------------------------------------------------------------------------

8.10 Additional Board Authority. The Board or the Committee may, in its sole
discretion, with respect to this Plan and all matters arising hereunder, take
any action permitted under Treas. Reg. 1.409A-3(j) or any successor provision
thereto, as such provisions may be amended from time to time, including without
limitation, terminating or liquidating the Plan, whether or not in connection
with a Change in Control, and providing that all amounts then-contained in
Participant Accounts under the Plan shall be distributed to Participants upon,
or as soon as practicable after, such termination or liquidation.

 

8.11 Governing Law. This Plan shall be construed, governed and administered in
accordance with applicable provisions of the Code, ERISA and, to the extent not
preempted by applicable federal law, the laws of the State of California,
without regard to any conflict of laws principles thereof.

 

8.12 Release. Any payment to a Participant or Beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims arising under, or with respect to, the Plan against the Committee and
the Company. The Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release in a form
prescribed by the Committee.

 

8.13 Captions. The captions contained in this Plan are for convenience only and
shall have no bearing on the meaning, construction or interpretation of the
Plan’s provisions.

 

8.14 Validity. The invalidity or unenforceability of any provision of this Plan
shall not affect the validity or enforceability of any other provision of this
Plan, which shall remain in full force and effect.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Digital Realty Trust, Inc. has caused the Plan to be
executed on this 22nd day of October, 2013.

 

DIGITAL REALTY TRUST, INC.

By: 

 

/s/ Ellen Jacobs

Name: 

  Ellen Jacobs

Title:

  Senior Vice President, Human Resources and Corporate Services

 

18